04/27/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0070



                                    No. DA 21-0070


STATE OF MONTANA,

                Plaintiff and Appellee,
         v.

CAMERON MASON STONE,

                Defendant and Appellant.

                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 2, 2021 within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 27 2021